Citation Nr: 1548157	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  08-36 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of right scapula fracture disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1984 to August 2004. 

This matter comes on appeal to the Board of Veterans Appeals (Board) from a September 2004 rating decision by the Department of Veterans Affairs, Regional Office, located in Baltimore, Maryland (RO), which in pertinent part, awarded service connection for a right scapula disability and assigned a 10 percent evaluation from September 1, 2004. 

The Veteran appealed the Board's October 2014 denial of an increased rating to the United States Court of Appeals for Veterans Claims (Court).  The parties entered into a Joint Motion for Remand (JMR) on September 2, 2015; and in an Order dated on September 3, 2015, the Court vacated the Board's decision and remanded the matter (in part), pursuant to the JMR for further development and readjudication.

In January 2011, the Veteran testified before the undersigned during a Board hearing held at the Central Office in Washington, District Columbia (DC).  A copy of the hearing transcript has been associated with the claims folder.

This appeal was processed using the VBMS paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination to assess the current nature and severity of his right shoulder disability in April 2011.  The examiner noted mild, weekly flare-ups of joint disease; however the examiner did not state whether the examination was conducted during a flare-up, nor the examiner note whether flare-ups led to additional limitation.  See Mitchell v. Shinseki, 25 Vet. App 32, 43-44 (2011); September 2015 JMR.  

Furthermore, in the October 2015 appellant brief, the Veteran's representative contends that the Veteran should be afforded an examination that takes into account limitation of motion while in weight-bearing mode under 38 C.F.R. § 4.59.

Therefore, upon remand, the Board finds that a contemporaneous VA medical examination is warranted to determine the current severity of the Veteran's shoulder disability, including an assessment of the functional impairment on repeated use or during flare-ups, as well as any limitation of motion due to weight bearing.  See 38 C.F.R. § 4.59; Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Mitchell, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA medical examination for an opinion as to the current nature and extent of his service-connected right shoulder disability.  The claims file, including any relevant Virtual VA or VBMS records, must be reviewed in conjunction with the examination.

As to the right shoulder, the examiner should identify all present manifestations of the service-connected disability.  Complete range of motion studies must be provided and the examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.  In particular, the examiner should indicate the impact of weight-bearing on the Veteran's range of motion.  

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such is not feasible, the examiner should explain why.

2.  After completing the requested action, and any additional notification and/or development warranted, readjudicate the Veteran's increased rating claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford an appropriate time period for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




